

115 HR 3943 IH: Protecting the Property Rights of Border Landowners Act
U.S. House of Representatives
2017-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3943IN THE HOUSE OF REPRESENTATIVESOctober 4, 2017Mr. O'Rourke (for himself, Mr. Gallego, Mr. Grijalva, Mr. Gonzalez of Texas, Mr. Vela, Mr. Cuellar, Mr. Serrano, Mr. Vargas, Mr. Peters, and Ms. Michelle Lujan Grisham of New Mexico) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Immigration and Nationality Act to prohibit the Secretary of Homeland Security and the
			 Attorney General from using eminent domain to acquire land for the purpose
			 of constructing a wall, or other physical barrier, along the international
			 border between the United States and Mexico, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting the Property Rights of Border Landowners Act. 2.Use of eminent domain to acquire land for purposes of border wall prohibitedSection 103(b) of the Immigration and Nationality Act (8 U.S.C. 1103(b)) is amended—
 (1)in paragraph (1)— (A)by striking Attorney General may and inserting Attorney General and the Secretary of Homeland Security may; and
 (B)by striking the Attorney General deems and inserting the Attorney General or the Secretary of Homeland Security, as applicable, deems; (2)in paragraph (2)—
 (A)by striking Attorney General may and inserting Attorney General and the Secretary of Homeland Security may; and (B)by striking the Attorney General considers and inserting the Attorney General or the Secretary of Homeland Security, as applicable, considers;
 (3)in paragraph (3)— (A)by striking Attorney General and the lawful owner and inserting Attorney General or the Secretary of Homeland Security, as applicable, and the lawful owner;
 (B)by striking Attorney General may and inserting Attorney General or the Secretary of Homeland Security, as applicable, may; and (C)by inserting before the period at the end the following: , except that neither the Attorney General nor the Secretary may commence any such proceedings for the acquisition of any interest in land for the purpose of constructing a wall, or other physical barrier, along the international border between the United States and Mexico; and
 (4)in paragraph (4), by striking Attorney General may and inserting Attorney General and the Secretary of Homeland Security may. 